                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 16-3893(DSD/LIB)


Kemen Lavatos Taylor, II,

                 Petitioner,

v.                                                          ORDER

Governor Mark Dayton; and
Tom Roy Commissioner of Corrections,

                 Respondents.



     This matter is before the court upon petitioner Kemen Lavatos

Taylor,   II’s   objection   to    the   January    22,   2019,   report   and

recommendation (R&R) of Magistrate Judge Leo I. Brisbois.            The R&R

recommended that the court dismiss Taylor’s petition for a writ of

habeas corpus under 28 U.S.C. § 2254 and that the court not issue

a certificate of appealability.



                                  BACKGROUND

     The underlying facts are fully set forth in the R&R and the

court will not repeat them here.         On October 4, 2012, a grand jury

indicted Taylor on two counts of murder.           At Taylor’s jury trial,

the Minnesota trial court required that all spectators in the

gallery   show   photographic      identification    before   entering     the

courtroom to prevent disruptions.         Taylor claims that as a result

of this order, several of his family members and friends were

barred from attending the trial.           Taylor was convicted on both
murder counts on March 5, 2014.

       Taylor directly appealed the conviction to the Minnesota

Supreme Court, raising, among other things, a Sixth Amendment claim

that the photo-identification requirement violated his right to a

public trial.       Taylor did not request at that time to supplement

the record.         On August 26, 2015, the Minnesota Supreme Court

affirmed Taylor’s conviction and held that the photo identification

requirement was “too trivial to constitute a true closure” of his

trial.      State    v.    Taylor,   869       N.W.2d   1,   11-12   (Minn.    2015).

However, one of the justices wrote a dissenting opinion stating

that     “requiring       members    of    the     public     to     provide   photo

identification to enter a courtroom during trial is a bridge too

far.”    Id. at 23.

       On March 1, 2017, Taylor filed a petition for post-conviction

relief in Minnesota state court.                  Taylor sought a hearing to

introduce evidence that community members and his relatives had

been denied access to his trial because they could not produce

photo identification.         On April 28, 2017, the state trial court

denied the petition because Minnesota procedure requires that, in

a post-conviction proceeding, all matters, which have already been

fully and fairly litigation cannot be relitigated and matters that

could have been raised on direct appeal cannot be raised in a

subsequent post-conviction proceeding.                  See State v. Knaffla, 243

N.W.2d 737, 741 (Minn. 1976).              On April 4, 2018, the Minnesota


                                           2
Supreme Court affirmed the state trial court’s denial of his

post-conviction petition.   Taylor v. State, 910 N.W.2d 35 (Minn.

2018).

     On June 7, 2018, Taylor filed an amended petition for habeas

corpus under § 2254.   On January 22, 2019, the magistrate judge

recommended that Taylor’s amended habeas petition be dismissed and

that no certificate of appealability be issued. Taylor now objects

to the R&R.



                            DISCUSSION

I.   Legal Standard

     A federal court may grant habeas relief under § 2254 if it

determines that the underlying state-court decision was “contrary

to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States; or ... was based on an unreasonable determination of the

facts.”   28 U.S.C. § 2254(d).       “[A] state court decision is

contrary to clearly established federal law if it arrives at a

conclusion opposite to that reached by the Supreme Court on a

question of law or if it decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts.”

Brende v. Young, 907 F.3d 1080, 1085 (8th Cir. 2018) (internal

citations omitted).    This standard is difficult to meet, and

a habeas petitioner must “show that the state court’s ruling on the


                                 3
claim    ...     presented     in   federal     court     was   so   lacking   in

justification       that   there    was    an   error    well   understood     and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. (internal citations omitted). The unreasonable

application of those holdings must be objectively unreasonable, not

merely wrong; even clear error will not suffice. White v. Woodall,

572 U.S. 415, 419 (2014).

       The court reviews the R&R de novo. 28 U.S.C. § 636 (b)(1)(C);

D. Minn. LR 72.2(b).         After a careful review, the court finds that

the R&R is well reasoned and correct.               As a result, the court

adopts the R&R and denies Taylor’s § 2254 habeas petition.

II.    Objections

       Taylor first objects to the magistrate judge’s conclusion that

the photo-identification requirement is not contrary to or an

unreasonable application of federal law.                Taylor relies on Waller

v.    Georgia,    467   U.S.   39   (1984),     (suppression     motion-hearing

closure), and Presley v. Georgia, 558 U.S. 209 (2012), (voir-dire

closure), but that reliance is misplaced.                Waller and Presley do

not address the standard for whether an actual closure occurred in

the first instance, but rather, the court’s justification for the

closure.    In addition, the Minnesota Supreme Court did not apply

Waller and Presley in concluding that the photo-identification

requirement was not a closure of Taylor’s trial.                Accordingly, the

magistrate judge properly held that the Minnesota Supreme Court’s


                                          4
decision “does not concern the standards for whether a trial

closure is justified; it concerns instead the logically prior

question of whether a closure meriting Sixth Amendment concern has

occurred at all.”   ECF No. 33 at 16.       The    court must, therefore,

adopt the R&R and Taylor’s habeas petition must be denied.

     Taylor next objects to the magistrate judge’s conclusion that

he procedurally defaulted on his attempt to supplement the record

on his public-trial claim.     “An application for a writ of habeas

corpus on behalf of a person in custody pursuant to the judgment of

a State court shall not be granted unless it appears that ... the

applicant has exhausted the remedies available in the courts of the

State.”   28 U.S.C. § 2254(b)(1).       “Federal habeas corpus review is

barred when a federal claim has not been fairly presented to the

state court for a determination on the merits.”         Hall v. Delo, 41

F.3d 1248, 1249-50 (8th Cir. 1994) (internal citations omitted).

“A habeas claim has not been fairly presented ... when the state

court has declined to decide the federal claim on the merits

because the petitioner violated a state procedural law.”             Id. at

1250.

     The magistrate judge correctly found that the Minnesota trial

court properly applied the procedural default rule because Taylor

waived his right to request record supplementation during the post-

conviction   proceeding   by    failing       to    request   that     same

supplementation on direct appeal.        See Knaffla, 243 N.W.2d at 741.


                                    5
In addition, the magistrate judge correctly found that Taylor

failed to establish that he should be excused from his procedural

default.

      Taylor next objects to the magistrate judge’s conclusion that

the Minnesota Supreme court did not misapply clearly established

federal     law   by   affirming   the   trial   court’s   exclusion   of

alternative-motive evidence.       Specifically, Taylor argues that the

Minnesota Supreme Court misapplied Crane v. Kentucky, 476 U.S. 683

(1986).     However, the magistrate judge correctly noted that the

Minnesota Supreme Court did not at all apply or analyze Crane

because Crane does not address alternative-motive evidence.

      Lastly, Taylor objects to the magistrate judge’s determination

that the combination of asserted errors does not justify habeas

relief.     As the magistrate judge correctly noted, however, the

Eighth Circuit has held that cumulative error fails to support a

habeas claim.     Henderson v. Norris, 118 F.3d 1283, 1288 (8th Cir.

1997).     Rather, each habeas claim must stand or fail on its own.

See id.     As a result, the R&R must be adopted in its entirety.

II.   Certificate of Appealability

      A certificate of appealabiilty cannot be granted unless the

petitioner “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Although the court

remains fully satisfied that Taylor’s habeas petition is properly

dismissed on all grounds, the fact that a dissent was filed in his


                                     6
direct appeal on the public trial claim shows that this issue is

debatable among jurists.   See Slack v. McDaniel, 529 U.S. 473, 484

(2000).    In addition, the court notes that a certificate of

appealability was recently issued in a habeas petition involving an

alleged Minnesota public trial-right deprivation.      See Smith v.

Smith, No. 17-673, 2018 WL 3696601 (D. Minn. Aug. 3, 2018).

Accordingly, the public trial-right deprivation alleged here is

“adequate to deserve encouragement to proceed further.” Slack, 529

U.S. at 484 (internal citations omitted).    As a result, the court

will grant a certificate of appealability on Taylor’s open trial-

right claim.



                           CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The objection [ECF No. 36] to the R&R is overruled;

     2.   The R&R [ECF No. 33] is adopted;

     3.   The amended petition for a writ of habeas corpus under

§ 2254 [ECF No. 24] is dismissed with prejudice; and

     4. For purposes of appeal, the court grants a certificate of

appealability under § 2253(c)(2) solely on the alleged violation of

Taylor’s public-trial right.




                                  7
LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 16, 2019


                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                8
